IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jasmine Weeks, Arnell Howard,                  :
Patricia Shallick, individually and            :
on behalf of all others similarly              :
situated,                                      :
                     Petitioners               :
                                               :
              v.                               :    No. 409 M.D. 2019
                                               :    Argued: February 8, 2021
Department of Human Services of the            :
Commonwealth of Pennsylvania,                  :
                 Respondent                    :

BEFORE:       HONORABLE P. KEVIN BROBSON, President Judge
              HONORABLE MARY HANNAH LEAVITT, Judge (P)
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION
BY JUDGE LEAVITT                                                   FILED: May 13, 2021

              Jasmine Weeks, Arnell Howard, and Patricia Shallick, individually and
on behalf of all others similarly situated (collectively, Petitioners), have filed a class
action to have Act 12 of 20191 declared unconstitutional and its enforcement
enjoined.     Act 12 eliminated the General Assistance cash benefit program
administered by the Pennsylvania Department of Human Services (Department) but
continued the General Assistance medical assistance program. It also enacted
several amendments related to the provision of medical care to certain low-income
individuals. Petitioners contend that Act 12 violated the “single-subject rule”2 and
the “original purpose rule”3 in the Pennsylvania Constitution and, thus, is void and
unenforceable. Before the Court are the Department’s preliminary objections in the


1
  Act of June 28, 2019, P.L. 43, No. 2019-12 (Act 12).
2
  PA. CONST. art. III, §3.
3
  PA. CONST. art. III, §1.
nature of a demurrer requesting the dismissal of Petitioners’ amended petition for
review. On March 24, 2021, this Court granted the Department’s preliminary
objections and dismissed the petition. Thereafter, Petitioners filed an application for
reargument/reconsideration asserting that the Court misapprehended the nature of
Act 12. The Court granted reconsideration4 to clarify that Act 12 pertains to the
provision of medical care to certain low-income persons and correct Petitioners’
misimpression of our understanding of Act 12.               We grant the Department’s
preliminary objections and dismiss the petition after reconsideration.
                                        Background
                On June 28, 2019, House Bill 33, Printer’s Number 2182, was signed
into law as Act 12. Petition for Review (Petition) ¶62. Promptly thereafter, the
Department notified all persons enrolled in General Assistance that their last
monthly cash benefit would be disbursed on July 31, 2019. Petition ¶70. The
affected persons had received between $174 and $215 per month, depending on their
county of residence. Petition ¶35.
                On July 22, 2019, Petitioners filed a petition for review in this Court’s
original jurisdiction on behalf of themselves and the 11,844 Pennsylvanians
receiving General Assistance cash benefits as of July 31, 2019. Petition ¶9. The
petition for review sought (1) a declaratory judgment that Act 12 violated Article III,
Sections 1 and 3 of the Pennsylvania Constitution and (2) a permanent injunction
against the enforcement of those provisions of Act 12 that eliminated the General
Assistance cash benefit program. Simultaneously, Petitioners filed an application
for a preliminary injunction to enjoin the Department’s enforcement of Sections 1,
2, and 3 of Act 12, pending disposition of the merits of the petition for review.


4
    The March 24, 2021, opinion and order were withdrawn.
                                               2
              On August 1, 2019, this Court denied Petitioners’ application for a
preliminary injunction for the stated reason that Petitioners failed to show either a
clear right to relief or immediate and irreparable harm. Weeks v. Department of
Human Services (Pa. Cmwlth., No. 409 M.D. 2019, filed August 1, 2019) (Weeks I).
Petitioners appealed, and the Supreme Court affirmed this Court’s denial of a
preliminary injunction. Weeks v. Department of Human Services, 222 A.3d 722 (Pa.
2019) (Weeks II).5 On the single-subject requirement, the Supreme Court explained:
              [Act 12] as a whole relates to the provision of benefits pertaining
              to the basic necessities of life to certain low-income
              individuals…. [S]uch a topic is, in our view, both unifying and
              sufficiently narrow to fit within the single-subject rubric as that
              concept has been spelled out in the reported decisions of
              Pennsylvania appellate courts.

Id. at 730 (emphasis added). With regard to the original purpose requirement, the
Supreme Court stated as follows:
              [House Bill] 33 originally had only three provisions, all relating
              in some way to Cash Assistance. The additional sections which
              were included in the final version of the bill all fit within the
              unifying topic mentioned in the above discussion pertaining to
              the single-subject rule.

Id. at 731.
              Following the Supreme Court’s decision, Petitioners filed an amended
petition for review. This pleading repeated the same constitutional challenges
presented in the original petition for review, but it updated and expanded the factual



5
  Then-Chief Justice Saylor wrote the majority opinion, in which Justices Baer, Todd, Donohue,
Dougherty, and Mundy joined. Justice Todd filed a concurring opinion in which Justices Donohue
and Dougherty joined. The concurring opinion found that Petitioners failed to establish a
likelihood of success on the merits but withheld final judgment on the merits of Petitioners’
constitutional claims. Justice Wecht filed a dissenting opinion.
                                              3
allegations.6 The amended petition avers that House Bill 33 was introduced on
January 4, 2019, under the title that follows:
                Amending the act of June 13, 1967 (P.L. 31, No. 21), entitled
                “An act to consolidate, editorially revise, and codify the public
                welfare laws of the Commonwealth,” in public assistance, further
                providing for definitions, for general assistance-related
                categorically needy and medically needy only medical assistance
                programs and for the medically needy and determination of
                eligibility.

Amended Petition for Review (Amended Petition), Exhibit I at 1. House Bill 33
revised the definition of “General Assistance” in the Human Services Code,7 which
referred to the cash benefit and the medical assistance programs. Amended Petition
¶42. House Bill 33 specified that the eligibility criteria for General Assistance would
apply only to the General Assistance-related medical assistance program.                               It
removed the receipt of General Assistance cash benefits from the list of ways a
person can be determined to be “medically needy.” Id.
                Following House consideration of House Bill 33, the legislation was
amended.       The amendments expanded the Medicaid nursing facility incentive
payments for fiscal year 2019-2020; revised definitions for the Statewide Quality
Care Assessment to effect a statewide tax on hospitals; and reauthorized the
municipal hospital assessment for cities of the first class. Amended Petition ¶¶46-
48. Additionally, the Bill’s title was changed to state as follows:

6
  The amended petition: (1) eliminated a named petitioner, Vanessa Williams; (2) replaced
allegations of specific harms with allegations of general harm caused by the elimination of General
Assistance cash benefits; (3) expanded the description of the amendments to Act 12; (4) deleted
the statements of state representatives; (5) alleged that certain revenue-raising amendments to Act
12 benefit the general public; (6) alleged that the title of the final bill is deceptive; and (7) amended
the request for relief to request, more generally, declaratory and injunctive relief “to remedy the
unconstitutional enactment of Act 12.” Department’s Brief at 11 n.3 (citing Amended Petition).
7
  Act of June 13, 1967, P.L. 31, as amended, 62 P.S. §§101-1503.
                                                   4
              An Act amending the Act of June 13, 1967 (P.L. 31, No. 21),
              entitled “An Act to Consolidate, Editorially Revise, and Codify
              the Public Welfare Laws of the Commonwealth,” in public
              assistance, further providing for definitions, for general
              assistance–related categorically needy and medically needed
              only medical assistance programs, for the medically needy and
              determination of eligibility and for medical assistance payments
              for institutional care; in hospital assessments, further providing
              for definitions, for authorization, for administration, for no hold
              harmless, for tax exemption and for time period; and, in
              statewide quality care assessment, further providing for
              definitions.

Amended Petition, Exhibit F at 2.
              On May 11, 2020, the Department filed new preliminary objections in
the nature of a demurrer to the amended petition, contending that it does not state a
claim under Article III, Sections 1 or 3 of the Pennsylvania Constitution. The
preliminary objections raise three issues: (1) Act 12 did not violate the “single-
subject” requirement in Article III, Section 3 of the Pennsylvania Constitution; (2)
Act 12 did not violate the “original purpose” requirement in Article III, Section 1 of
the Pennsylvania Constitution; and (3) the amended petition, if granted, would
impermissibly intrude upon the legislative function.8 The Department asks this
Court to sustain its preliminary objections and dismiss the amended petition in its
entirety.
              For this Court to sustain preliminary objections, “it must appear with
certainty that the law will permit no recovery[.]” McCord v. Pennsylvania Gaming
Control Board, 9 A.3d 1216, 1219 (Pa. Cmwlth. 2010) (quotation omitted). Statutes
are “strongly presumed to be constitutional, including the manner in which they were


8
  We have reordered the constitutional issues raised by the Department to conform with the order
in which the Supreme Court addressed them in Weeks II.
                                               5
passed.” Commonwealth v. Neiman, 84 A.3d 603, 611 (Pa. 2013) (quotation
omitted). Stated otherwise, a statute will be held constitutional “unless it clearly,
palpably, and plainly violates the Constitution.” Id. (quotation omitted). All doubts
are resolved in favor of the statute’s constitutionality. Id. In reviewing preliminary
objections, this Court assumes that all facts pled and all reasonable inferences
therefrom are true. This assumption does not extend to legal conclusions asserted in
the pleading. Mazur v. Cuthbert, 186 A.3d 490, 502 (Pa. Cmwlth. 2018).
             We address the Department’s preliminary objections seriately.
                    Article III, Section 3 – Single-subject Rule
             Petitioners assert that Act 12 covers “disparate subjects” that lack a
“unifying scheme.” Amended Petition at 30, ¶76. The Department demurs. It
contends that Petitioners offer a myopic construction of Act 12 and an overly
restrictive reading of the Constitution.
             Article III, Section 3 of the Pennsylvania Constitution states as follows:
             No bill shall be passed containing more than one subject, which
             shall be clearly expressed in its title, except a general
             appropriation bill or a bill codifying or compiling the law or a
             part thereof.

PA. CONST. art. III, §3. “Known as the ‘single-subject rule,’ this constitutional
mandate stands in the way of the omnibus bill that addresses so many subjects that
the real purpose of the legislation is disguised in a misleading title.” DeWeese v.
Weaver, 824 A.2d 364, 369 (Pa. Cmwlth. 2003). Article III, Section 3 prevents
“logrolling,” which is “embracing in one bill several distinct matters, none of which
could singly obtain the assent of the legislature, and procuring its passage by
combining the minorities who favored the individual matters to form a majority that
would adopt them all.” City of Philadelphia v. Commonwealth, 838 A.2d 566, 586


                                           6
(Pa. 2003) (quotation omitted). The single-subject rule also prevents the attachment
of riders “which could not become law on their own to popular bills that are certain
to pass.” Id.
                On the other hand, the single-subject rule is not to be applied so strictly
as to constrain normal legislative function. Our Court has recognized that bills
evolve as they proceed through the legislative process, and not every amendment
violates the single-subject rule. Phantom Fireworks Showrooms, LLC v. Wolf, 198
A.3d 1205, 1223 (Pa. Cmwlth. 2018).
                The central inquiry is whether the amendments are germane to the bill’s
subject as reflected in its title. Pennsylvanians Against Gambling Expansion Fund,
Inc. v. Commonwealth, 877 A.2d 383, 395 (Pa. 2005) (PAGE). Stated otherwise, a
bill must relate generally to a “single unifying subject.” Id. at 396. For purposes of
Article III, Section 3, the Pennsylvania Supreme Court has defined “subject” as
follows:
                [t]hose things which have a “proper relation to each other,”
                which fairly constitute parts of a scheme to accomplish a single
                general purpose, “relate to the same subject” or “object.” And
                provisions which have no proper legislative relation to each
                other, and are not part of the same legislative scheme, may not
                be joined in the same act.

DeWeese, 824 A.2d at 369-70 (quoting Payne v. School District of Borough of
Coudersport, 31 A. 1072 (Pa. 1895)).
                The Department contends that the Pennsylvania Supreme Court’s
majority decision in Weeks II effectively disposes of Petitioners’ claim that Act 12
violated the single-subject rule in the Pennsylvania Constitution. It urges this Court
to adopt the Supreme Court’s analysis and on that basis sustain the Department’s
demurrer.

                                              7
             A preliminary injunction places the parties in the position they occupied
before the “conduct of the defendant commenced.”            Appeal of Little Britain
Township from Decision of Zoning Hearing Board of Little Britain Township,
Lancaster County, Pennsylvania, 651 A.2d 606, 610-11 (Pa. Cmwlth. 1994). A
preliminary injunction maintains the status quo “until the merits of the controversy
can be fully heard and determined,” but it does not “decide the case as though on a
final hearing.” Id. at 611. Nevertheless, a critical factor in granting a preliminary
injunction is a showing by the petitioner of a “reasonable likelihood of success on
the merits.” Lewis v. City of Harrisburg, 631 A.2d 807, 810 (Pa. Cmwlth. 1993).
             The Supreme Court’s decision in Weeks II, affirming our denial of
Petitioners’ application for a preliminary injunction, was not a decision on the merits
of their request for a permanent injunction. Nevertheless, the Supreme Court’s
analysis is compelling and must be considered in reviewing the Department’s
demurrer. The question is whether the amendments to the petition have presented
Petitioners’ constitutional challenge to Act 12 in a way that requires a different
analysis and conclusion than that reached by the Supreme Court in Weeks II.
             The Department focuses on the Supreme Court’s statement that Act 12
“as a whole relates to the provision of benefits pertaining to the basic necessities of
life to certain low-income individuals” to support its argument that Act 12 satisfies
the single-subject rule. Weeks II, 222 A.3d at 730 (emphasis added). Petitioners
respond that Act 12 made multiple and disparate changes to the Human Services
Code. Specifically, Petitioners contend that the revenue-raising amendment to Act
12 cannot possibly be germane to the other provisions in Act 12 that ended the
General Assistance cash benefit program.




                                          8
                The reported decisions of Pennsylvania appellate courts have
explicated the meaning and application of the single-subject rule. That body of law
includes single-subject challenges that succeeded and others that failed.
                City of Philadelphia, 838 A.2d 566, concerned an amendment to Title
53 of the Pennsylvania Consolidated Statutes, entitled “Municipalities Generally.”
The bill imposed a citizenship requirement for board members of a business
improvement district; authorized municipalities to hold gifts in trust; repealed a
provision of the Pennsylvania Intergovernmental Cooperation Authority Act for
Cities of the First Class9 that required arbitrators in collective bargaining disputes to
give substantial weight to Philadelphia’s financial plan; changed the governance of
the Pennsylvania Convention Center Authority; transferred authority over
Philadelphia’s taxis and limousines from the Public Utility Commission to the
Philadelphia Parking Authority; and restricted the political activities of police
officers.     Id. at 571-73. All amendments were made to a single title of the
Pennsylvania Consolidated Statutes, i.e., “Municipalities Generally.” In holding
that the statute violated the single-subject rule, the Supreme Court reasoned that the
government of the Philadelphia Convention Center was not germane to the rest of
the bill because the Convention Center is an instrumentality of the Commonwealth,
not a municipal body. Thus, there was “no single unifying subject to which all of
the provisions of the act [were] germane,” and the enactment was held to violate
Article III, Section 3. Id. at 589.
                Pennsylvania       State   Association     of    Jury    Commissioners   v.
Commonwealth, 64 A.3d 611 (Pa. 2013), concerned a challenge to legislation that
abolished the office of jury commissioner and provided for the auction and sale of


9
    Act of June 5, 1991, P.L. 9, as amended, 53 P.S. §§12720.101-12720.709.
                                                9
surplus farm equipment. The Commonwealth argued that the unifying subject was
the “powers of county commissioners.” Id. at 615. The Supreme Court rejected this
argument, holding that the auction of farm supplies and the abolition of an elected
public official are matters “so far apart that there is no common focus.” Id. at 618.
It further reasoned that “powers of county commissioners” is a topic so broad that it
could encompass a “limitless number of subjects.” Id.
              Neiman, 84 A.3d 603, concerned a challenge to legislation that
established a two-year statute of limitations for asbestos claims; amended deficiency
judgment procedures after the sale of real property; established the jurisdiction of
county park police in counties of the third class; and amended Megan’s Law. 10 The
Commonwealth argued that these seemingly diverse topics all related to “civil and
judicial remedies and sanctions.” Id. at 610. The Supreme Court rejected this
argument noting, again, that such a topic would be “virtually boundless” and not
unifying. Id. at 613. It held that the legislation violated Article III, Section 3 of the
Pennsylvania Constitution.
              By contrast, in PAGE, 877 A.2d 383, the Race Horse Development and
Gaming Act11 survived an Article III challenge. That legislation included provisions
that: regulated the horse-racing industry; authorized the creation of a slot-machine
industry in Pennsylvania; created the Gaming Control Board and a regulatory regime
therefor; provided for the distribution of licensing fees and tax revenue from casinos;
created a general gaming fund for tourism development, property tax relief, and
treatment for compulsive gambling; and placed exclusive jurisdiction in the
Pennsylvania Supreme Court over gambling license disputes and constitutional


10
   Act of November 4, 2004, P.L. 1243, formerly 42 Pa. C.S. §§9791-9799.75.
11
   4 Pa. C.S. §§1101-1904.
                                             10
challenges to the statute. The Supreme Court held that all of these provisions had a
nexus to the single unifying subject of gaming and its regulation and, thus, the
Gaming Act did not violate Article III, Section 3.
                 Spahn v. Zoning Board of Adjustment, 977 A.2d 1132 (Pa. 2009),
concerned two amendments to the First Class City Home Rule Act. 12 The first
increased the penalties for violations of the city’s ordinances and the second
eliminated taxpayer standing for appealing decisions of the city’s zoning board of
adjustment. The Pennsylvania Supreme Court acknowledged that at first glance the
two amendments appeared to have little in common but concluded that there was a
“single unifying subject to which all provisions to the act [were] germane,” namely,
Philadelphia home rule government. Id. at 1148 (quoting PAGE, 877 A.2d at 397).
Further, the bill amended a single statute, i.e., the Home Rule Act.
                 Phantom Fireworks, 198 A.3d 1205, concerned a challenge to the
constitutionality of the Act of October 30, 2017, P.L. 672, No. 43 (Act 43), which
included provisions relating to taxation, fireworks, and tobacco settlement revenue.
This Court held that all of these provisions “[fell] within the single unifying subject
of revenue generation.” Phantom Fireworks, 198 A.3d at 1224. We explained that
the addition of the provisions on fireworks did not destroy the overarching purpose
of taxation and generating revenue, stating:
                 Where the provisions added during the legislative process assist
                 in carrying out a bill’s main objective, or are otherwise
                 “germane” to the bill’s subject as reflected in the title, the
                 requirements of Article III, Section 3 are met.

Phantom Fireworks, 198 A.3d at 1224 (quoting PAGE, 877 A.2d at 395). While the
provisions regulating fireworks did not directly relate to taxation, those provisions


12
     Act of April 21, 1949, P.L. 665, as amended, 53 P.S. §§13101-13157.
                                                11
“assist[ed] in carrying out” Act 43’s “main objective,” which was to generate
revenue from an expanded and modernized fireworks market. Phantom Fireworks,
198 A.3d at 1224.
               With this precedent in mind, we turn to Act 12, which amended Article
IV and Article VIII-E of the Human Services Code. The Article IV amendment
ended the General Assistance cash benefit program but continued the medical
assistance program in a revised form. The Article VIII-E amendments will generate
“additional revenues for the purpose of assuring that medical assistance recipients
have access to hospital and other health care services[.]” Section 802-E of the
Human Services Code, added by the Act of July 4, 2008, P.L. 557, No. 44, 62 P.S.
§802-E. Petitioners argue that this hospital assessment, a revenue raising provision,
is completely different from the elimination of the General Assistance cash benefit
program. In support, they point to Washington v. Department of Public Welfare,
188 A.3d 1135 (Pa. 2018).
               Washington concerned Act 12’s legislative predecessor, Act 80 of
2012, which was enacted to eliminate the General Assistance cash benefit program
and to reauthorize a levy on nursing homes. The petitioners asserted that Act 80
violated Article III, Section 4 of the Pennsylvania Constitution,13 which requires a

13
  It states:
        Every bill shall be considered on three different days in each House. All
        amendments made thereto shall be printed for the use of the members before the
        final vote is taken on the bill and before the final vote is taken, upon written request
        addressed to the presiding officer of either House by at least twenty-five per cent
        of the members elected to that House, any bill shall be read at length in that House.
        No bill shall become a law, unless on its final passage the vote is taken by yeas and
        nays, the names of the persons voting for and against it are entered on the journal,
        and a majority of the members elected to each House is recorded thereon as voting
        in its favor.
PA. CONST. art. III, §4.
                                                  12
bill to be considered on three separate days in each House, as well as Article III,
Sections 1 and 3. Our Supreme Court held that Act 80 violated Article III, Section
4 and, thus, did not address whether the Act also violated other Article III provisions
of the Pennsylvania Constitution. Washington, 188 A.3d at 1139 n.5. The Supreme
Court, nevertheless, observed as follows:
              the nursing home assessment program … is solely a revenue
              raising tax to provide medical assistance benefits for individuals
              in nursing homes, and, consequently, is unlike the other
              provisions of Act 80 which, instead, are focused on such
              disparate topics as: establishing criteria for custodianship of
              dependent children; authorizing and setting eligibility
              requirements for the disbursement of money for financial
              assistance to adoptive parents and custodians of dependent
              children, specifying, for the first time, a procedure in which
              money appropriated annually for six human service programs –
              each of which addresses a different human service need – must
              be accounted for, aggregated and spent by counties; terminating
              further spending on cash general assistance; and imposing new
              work requirements and penalty provisions for recipients of
              medical assistance.

Id. at 1154 n.36.
              This discussion does not inform our analysis in the case sub judice for
three reasons. First, the topics in Act 12 are related, not “disparate.” Second, the
above language from Washington is obiter dictum. Third, there is no principle, as
Petitioners presume, that all revenue raising statutes must be enacted in a bill that
relates exclusively to revenue.14 This is an overbroad understanding of the above-
quoted discussion from Washington, 188 A.3d 1135.

14
  At argument, counsel for the Department argued that bills containing both revenue generating
and non-revenue generating provisions have withstood Article III, Section 3 challenges.
Specifically, Commonwealth ex rel. Bell v. Powell, 94 A. 746 (Pa. 1915) (disposition of license
fees collected was germane to the purpose of the entire act), and Phantom Fireworks, 198 A.3d
1205.
                                              13
             Act 12 amends a single title of the consolidated statutes, a fact which
does not automatically fulfill the requirements of Article III, Section 3. Neiman, 84
A.3d at 612. As explained in City of Philadelphia, 838 A.2d at 589, Title 53 of the
Pennsylvania Consolidated Statutes, “Municipalities Generally,” did not provide the
“unifying” theme required by the single-subject rule. However, the Department does
not contend that Act 12 satisfies the single-subject rule because it amends a single
title, i.e., the Human Services Code. Rather, Act 12 pertains to the provision of
health care assistance to certain low-income persons and the eligibility criteria
therefor. This subject is not “limitless,” as was the problem in Neiman, 84 A.3d at
612. As in Spahn, 977 A.2d 1132, the topics in Act 12 are all germane to the
provision of benefits pertaining to the basic necessities of life to certain low-income
individuals. As in PAGE, 877 A.2d 383, Act 12 grew in length from its original text,
but it did not deviate from the unifying subject, i.e., providing services to certain
low-income individuals.
             The Department argues that Christ the King Manor v. Department of
Public Welfare, 911 A.2d 624 (Pa. Cmwlth. 2006), aff’d, 951 A.2d 255 (Pa. 2008),
is dispositive. We agree.
             In Christ the King Manor, the original bill was 23 lines in length and
pertained to nursing home inspections. The final bill included the original text and
added 24 other provisions, growing to 1,000 lines of text. This Court held that the
statute did not violate the single-subject rule, given its single unifying subject, i.e.,
the regulation of publicly funded health care services. Likewise, here, the final
version of House Bill 33 retained the original text with additions relating to the single
unifying subject, i.e., the provision of General Assistance to low-income individuals.




                                           14
             As the Supreme Court has stated, the diverse provisions in Act 12 “as
a whole” pertain to the provision of “basic necessities of life to certain low-income
individuals.” Weeks II, 222 A.3d at 730. The form and nature of the assistance
varies, but the topic is “sufficiently narrow to fit within the single-subject rubric ....”
Id. We reject Petitioners’ contention that because some of the provisions raise
revenue for this assistance, Act 12 violates Article III, Section 3 of the Pennsylvania
Constitution. We sustain the Department’s preliminary objection to Count I of the
amended petition.
                      Article III, Section 1 – Original Purpose
             Count II of Petitioners’ amended petition asserts a claim under Article
III, Section 1 of the Pennsylvania Constitution, which states as follows:
             No law shall be passed except by bill, and no bill shall be so
             altered or amended, on its passage through either House, as to
             change its original purpose.

PA. CONST. art. III, §1. The Department demurs to Count II, explaining that the
original purpose of House Bill 33 was broad enough to encompass the bill’s
amendments.
             Article III, Section 1 halted the “practice of adding, at various stages of
the legislative process, provisions unrelated to a bill’s original purpose.” Phantom
Fireworks, 198 A.3d at 1221 (quotation omitted). The Pennsylvania Supreme Court
has established a two-prong inquiry for determining whether legislation violates this
rule. First, the court compares the final purpose of the legislation to its original
purpose to determine whether there has been an alteration. Second, the court must
consider whether, in its final form, the title and contents of the bill are deceptive.
PAGE, 877 A.2d at 408-09. The Supreme Court has explained as follows:



                                            15
               Regarding the determination of the original purpose of the
               legislation, we recognize the realities of the legislative process
               which can involve significant changes to legislation in the hopes
               of consensus, and the “expectation” that legislation will be
               transformed during the enactment process. Furthermore, our
               Court is loathe to substitute our judgment for that of the
               legislative branch under the pretense of determining whether an
               unconstitutional change in purpose of a piece of legislation has
               occurred during the course of its enactment. For these reasons,
               we believe that the original purpose must be viewed in
               reasonably broad terms.
               … Given this approach of considering a reasonably broad
               original purpose, the General Assembly is given full opportunity
               to amend and even expand a bill, and not run afoul of the
               constitutional prohibition on an alteration or amendment that
               changes its original purpose. The original purpose is then
               compared to the final purpose and a determination is made as to
               whether an unconstitutional alteration or amendment, on its
               passage through either house, has taken place so as to change its
               original purpose.

Id. at 409 (emphasis added) (internal quotations omitted).
               Petitioners argue that by final passage, Act 12 had acquired a purpose
different from the original bill, which made the final title deceptive. The original
purpose of House Bill 33 was the elimination of the General Assistance cash benefit
program. By final passage, the bill had been amended to address revenue. The final
bill reauthorized the Philadelphia hospital assessment; revised the definition of
taxable net revenue; changed the permissible use of remitted federal funds;
reauthorized and increased the funding for nursing facility day-one incentives; and
revised the definition of taxable net revenue for the statewide quality care hospital
assessment. Petitioners’ Brief at 21. Petitioners argue that the bill’s title is deceptive
because it “does not state that it ends General Assistance cash benefits.” Petitioners’
Brief at 28.

                                           16
             The Department counters that the original purpose of House Bill 33
remained the same from inception to final passage. The bill was amended and
expanded, but all amendments related to the original purpose of providing health
care services to certain low-income persons.
             In PAGE, 877 A.2d 383, the original bill authorized criminal
background checks and fingerprinting of persons employed in the horse-racing
industry. The final bill, inter alia, legalized a variety of gambling activities,
including slot machines and the establishment of casinos.           The Pennsylvania
Supreme Court determined that both the original and final version of the bill related
to the regulation of gambling.      A similar conclusion was reached in City of
Philadelphia v. Rendell, 888 A.2d 922 (Pa. Cmwlth. 2005). There, the original bill
revised residency requirements for parking authority members; clarified police
officers’ voting rights; and authorized municipalities to remove fluoride from their
drinking water. The final bill required the Philadelphia Parking Authority to
continue to enforce on-street parking regulations and directed parking revenues to
the Philadelphia School District. It deleted the provisions about police officers’
voting rights and the removal of fluoride from municipal water supplies. This Court
concluded that the original and final versions of the bill served the reasonably broad
purpose of regulating the Philadelphia Parking Authority.
             Viewed in reasonably broad terms, the original purpose of House Bill
33 was to amend the Human Services Code’s provisions on medical assistance to
low-income individuals. Notably, “neither the volume of the additions to the
original bill nor the expansions of the subject matter’s parameters will give rise to a
violation of Article III, Section 1, provided the original and final versions fall under
the same broad, general subject area.” Phantom Fireworks, 198 A.3d at 1223. Each


                                          17
amendment, even the elimination of the General Assistance cash benefit program,
pertained to the provision of medical assistance to certain low-income persons.
                This leaves Petitioners’ claim that the final title of the bill was deceptive
because it did not put “reasonable persons on notice of the subject of the bill.”
PAGE, 877 A.2d at 409. The final title for Act 12, House Bill 33, Printer’s Number
2182, states:
                An Act amending the Act of June 13, 1967 (P.L. 31, No. 21),
                entitled “An Act to Consolidate, Editorially Revise, and Codify
                the Public Welfare Laws of the Commonwealth,” in public
                assistance, further providing for definitions, for general
                assistance–related categorically needy and medically needy only
                medical assistance programs, for the medically needy and
                assistance programs, for the medically needy and determination
                of eligibility and for medical assistance payments for
                institutional care; in hospital assessments, further providing for
                definitions, for authorization, for administration, for no hold
                harmless, for tax exemption and for time period; and, in
                statewide quality care assessment, further providing for
                definitions.

H.B. 33, 2019 Leg., Reg. Sess. (Pa. 2019) (emphasis added). Petitioners argue that
this title is deceptive because it did not explicitly state that “providing for definitions
for general assistance” meant the elimination of the cash benefit program. The
Department contends that the language in the title is sufficient to put reasonable
persons on notice of the topics addressed by House Bill 33 and is in no way
deceptive.
                In support, the Department contrasts Act 12 from the act invalidated in
Washington, 188 A.3d 1135. In Washington, the original bill was “gutted” and its
“hollow shell” filled with new and varied provisions that could not be related to the
bill’s original purpose.      Id. at 1150.     Further, the elimination of the General
Assistance cash benefit program was “hidden” in a slew of amendments to the
                                              18
original bill. By contrast, in Act 12, the elimination of this program was present in
the original bill. We agree.
              The original title of House Bill 33 put legislators on notice that the bill
pertained to the provision of medical services to “categorically needy individuals.”
Importantly, “[t]he title serves as a signal not a précis of the bill’s contents.”
DeWeese, 824 A.2d at 372. As we have explained,
              Article III, Section 1 was not intended to tyrannize legislators
              with pedantic and picayune standards for drafting a bill’s title.
              Commonwealth v. Stofchek, … 185 A. 840 ([Pa.] 1936)…. The
              constitutional mandate is intended only to prevent fraudulent
              efforts to sneak legislation past unknowing legislators or the
              Governor. Id. In short, as difficult as it may be to have a statute
              declared unconstitutional for failing to clear the low fence of
              germaneness, it is that much harder to set aside a statute for the
              reason that it moved through the legislative process under a
              deceptive title.

DeWeese, 824 A.2d at 372 n.15. The title of House Bill 33 did not have to identify
the language that would be stricken from the Human Services Code in order to
satisfy Article III, Section 1. Petitioners have cited no authority for their view that
deletions from a statute must be recited in the title of the bill. The fact that the
legislature could have chosen more precise language or used meaningful punctuation
in the language in the title of House Bill 33 does not demonstrate deception.
              The amendments to House Bill 33 did not change the original purpose
of the bill, and its title did not deceive. The amended petition for review does not
state a claim under Article III, Section 1 of the Pennsylvania Constitution, and the
Department’s preliminary objection to Count II is sustained.15



 Due to this disposition, we need not address the Department’s third argument related to whether
15

Act 12’s invalidation would stifle the legislative function.
                                              19
                                    Conclusion
             Accordingly, after reconsideration, we conclude that the amended
petition for review does not state a claim under Article III, Sections 1 or 3 of the
Pennsylvania Constitution. Therefore, we sustain the Department’s preliminary
objections and dismiss the amended petition for review.

                            ____________________________________________
                            MARY HANNAH LEAVITT, President Judge Emerita


Judge Crompton did not participate in the decision in this case.




                                         20
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jasmine Weeks, Arnell Howard,           :
Patricia Shallick, individually and     :
on behalf of all others similarly       :
situated,                               :
                     Petitioners        :
                                        :
             v.                         :   No. 409 M.D. 2019
                                        :
Department of Human Services of the     :
Commonwealth of Pennsylvania,           :
                 Respondent             :

                                      ORDER


             AND NOW, this 13th day of May, 2021, the preliminary objections of
Respondent are SUSTAINED, and Petitioners’ amended petition for review is
DISMISSED.
                            ____________________________________________
                            MARY HANNAH LEAVITT, President Judge Emerita